DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS’ filed to date have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5-15, and 19-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tso (US 20170242247) hereto after referred to as D1.

With regard to claim 1, D1 teaches a laminate having enhanced p-polarized radiation reflecting properties, in at least fig 1, and [0031]-[0047]; comprising: a first ply (21) comprising a first surface and a second surface opposite the first surface, wherein the first surface comprises an outer surface of the laminate (2); a second ply (22) comprising a third surface adjacent the second surface and a fourth surface opposite the third surface, wherein the fourth surface comprises an inner surface of the laminate (2); an interlayer positioned between the first ply (21) and the second ply (22); an anti-reflective coating ([0007]) positioned over at least a portion of the first surface or the fourth surface; and an enhanced p-polarized reflective coating ([0006]) positioned over at least a portion of at least one of the surfaces of the first ply (21) and/or second ply (22), wherein the enhanced p-polarized reflective coating (23) comprises: a base layer positioned over the portion of the at least one of the surfaces; at least one metal functional layer ([0011]) positioned over at least a portion of the base layer; and at least one phase adjustment layer ([0011]) positioned over at least a portion of the at least one metal functional layer; wherein, when contacted with radiation from a radiation source, the radiation comprising p-polarized radiation, at an angle of 60° ([0036]) relative to normal of the laminate, the laminate exhibits a luminous transmittance using standard illuminate A (LTA) value of at least 70% ([0040]) and a reflectivity of the p-polarized radiation of at least 10% (fig. 4).

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; wherein the base layer comprises: a first film comprising a metal alloy oxide film (claim 2); and a second film positioned over the first film, of the base layer, the second film of the base layer comprising an oxide mixture film ([0037]).

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; further comprising at least one sacrificial layer positioned between the at least one metal functional layer ([0011]) and the at least one phase adjustment layer ([0011]).

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; wherein the enhanced p-polarized reflective coating (23) comprises: a first metal functional layer ([0011]) positioned over at least a portion of the base layer; a first phase adjustment layer ([0011]) positioned over at least a portion of the first metal functional layer; and a second metal functional layer positioned over at least a portion of the second metal functional layer (figs, 2 and 3).

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 7, wherein D1 further teaches a laminate, in at least fig 1, 2 and 3; and [0031]-[0047]; wherein the enhanced p- polarized reflective coating further comprises: a second phase adjustment layer (4) positioned over at least a portion of the second metal functional layer (3); and a third metal functional layer positioned over at least a portion of the second phase adjustment layer.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 7, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; wherein the enhanced p-polarized reflective coating (23) further comprises a topcoat layer positioned over at least a portion of the second metal functional layer.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; wherein the enhanced p-polarized reflective coating (23) further comprises an overcoat positioned over at least a portion of the topcoat layer.

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 7, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; wherein the enhanced p-polarized reflective coating (23) further comprises a first sacrificial layer (4) positioned between the first metal functional layer and the first phase adjustment layer.

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; wherein the enhanced p-polarized reflective coating (23) further comprises a second sacrificial layer (3) positioned between the second metal functional layer and the second phase adjustment layer.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; wherein the enhanced p-polarized reflective coating (23) further comprises a third sacrificial layer (4) positioned over at least a portion of the third metal functional layer.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; wherein the base layer has a thickness of 350-500 angstroms ([0033]).

With regard to claim 15, D1 teaches a display system, in at least fig 1, and [0031]-[0047];  for projecting an image comprising: a laminate (2) having enhanced p-polarized radiation reflecting properties comprising:a first ply (21) comprising a first surface and a second surface opposite the first surface, wherein the first surface comprises an outer surface of the laminate; a second ply (23) comprising a third surface adjacent the second surface and a fourth surface opposite the third surface, wherein the fourth surface comprises an inner surface of the laminate; an interlayer (23) positioned between the first ply (21) and the second ply (23); and an enhanced p-polarized reflective coating (23) positioned over at least a portion of at least one of the surfaces of the first ply and/or the second ply, wherein the enhanced p- polarized reflective coating comprises:a base layer (fig 3b; 23) positioned over the portion of the at least one of the surfaces; at least one metal functional layer (4) positioned over at least a portion of the base layer (23); and at least one phase adjustment layer (3) positioned over at least a portion of the at least one metal functional layer; wherein, when contacted with radiation from a radiation source, the laminate exhibits a luminous transmittance using standard illuminate A (LTA) value of at least 70% ([0040]) and a reflectance of at least 10%; and a radiation source directed at the laminate (fig. 4).

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; wherein the base layer comprises: a first film comprising a metal alloy oxide film (claim 2); and a second film positioned over the first film, of the base layer, the second film of the base layer comprising an oxide mixture film ([0037]).

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; wherein the enhanced p-polarized reflective coating (23) further comprises: a first metal functional layer [0011]) positioned over at least a portion of the base layer (23); a first phase adjustment layer (4) positioned over at least a portion of the first metal functional layer; and a second metal functional layer ([0011]) positioned over at least a portion of the second metal functional layer.

With regard to claim 21, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; further comprising an anti-reflective coating positioned over at least a portion of the first surface or the fourth surface.

With regard to claim 22, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 21, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; wherein the anti-reflective coating comprises a multi-layer anti-reflective coating having one or more metal alloy oxide layers and one or more metal oxide layers ([0007]).

With regard to claim 23, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 22, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; wherein the multi-layer anti-reflective coating comprises: a first layer that is a metal alloy oxide layer (claim 2); a second layer that is a metal oxide layer; a third layer that is a metal alloy oxide layer; and a fourth layer that is a metal oxide top layer ([0037]).

With regard to claim 24, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 21, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; wherein the enhanced p- polarized reflective coating (23) is positioned over at least a portion of the second surface and the anti- reflective coating is positioned over at least a portion of the fourth surface ([0007]).

With regard to claim 25, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; further comprising an anti-reflective coating positioned over at least a portion of the first surface or the fourth surface.

With regard to claim 26, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 25, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; wherein the anti- reflective coating comprises a multi-layer anti-reflective coating having one or more metal alloy oxide layers and one or more metal oxide layers.

With regard to claim 27, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 26, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; wherein the multi- layer anti-reflective coating comprises: a first layer that is a metal alloy oxide layer ([0011]); a second layer that is a metal oxide layer ([0011]); a third layer that is a metal alloy oxide layer ([0011]); and a fourth layer that is a metal oxide top layer ([0011]).

With regard to claim 28, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 25, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; wherein the enhanced p-polarized reflective coating (23) is positioned over at least a portion of the second surface and the anti-reflective coating is positioned over at least a portion of the fourth surface.

With regard to claim 29, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 25, wherein D1 further teaches a laminate, in at least fig 1, and [0031]-[0047]; wherein the display system is a heads-up display in a vehicle ([0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872